DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.

Status of the Claims
	Claims 1-10 were originally filed April 25, 2018.
	The amendment to the claims received March 13, 2019 amended claims 1 and 2.
	Please note: Support for the new limitation of “ranging between nine and forty-four amino acids” can be found in paragraph 83 defining “portion” as four amino acids in length to full length minus one and SEQ ID NOs: 28 and 38 (44mers). Support for the new limitation of SEQ ID NO: 115 can be found as a fragment/portion of SEQ ID NO: 16. Applicant is advised that caution should be utilized in making amendments so that new matter is not introduced.
	The amendment to the claims received June 25, 2020 amended claims 1 and 2.
	The amendment to the claims received November 12, 2020 amended claim 1.
	Claims 1-10 are currently pending.
	Claims 1-5 and 8 are currently under consideration.

Election/Restrictions
	Due to the claim amendments received March 13, 2019, the restriction requirement is withdrawn regarding sequences that share a common core structure of GFLSKSL (SEQ ID NO: 115).

Applicant elected, without traverse, SEQ ID NO: 17, N-terminal acetylation, lipid, C-terminal conjugate, and Gly-Tris-tripalmitate as the species in the reply filed on March 13, 2019. Claims 6, 7, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Please note: SEQ ID NO: 17 was not found in the prior art. Therefore, the search was extended to additional sequences.

Priority
The present application is a CON of 13/941,445 filed July 12, 2013 (now U.S. Patent 9,981,004) which is a CON of 13/501,992 filed April 13, 2012 (now U.S. Patent 8,513,185) which is a 371 (National Stage) of PCT/US10/52566 filed October 13, 2010 which claims the benefit of 61/251,283 filed October 13, 2009.

Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3. 

Withdrawn Rejections
	The rejection of claims 1-5 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the cancellation of “further” in the amendment received November 12, 2020.

	The rejection of claims 1-5 and 8 under 35 U.S.C. 101 because the claimed invention is directed to TREM-1 fragments without significantly more is withdrawn in view of the amendment received November 12, 2020.

The rejection of claims 1 and 2 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mariani et al. U.S. Patent Application Publication 2006/0183125 published August 17, 2006 is withdrawn in view of the claim amendment received November 12, 2020.

The rejection of claims 1 and 2 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Colonna et al. U.S. Patent Application Publication 2003/0165875 published September 4, 2003 is withdrawn in view of the amendment received November 12, 2020.

The rejection of claims 1-5 and 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariani et al. U.S. Patent Application Publication 2006/0183125 published August 17, 2006; Faure et al. U.S. Patent 2006/0246082 published November 2, 2006; and Whittaker U.S. Patent 5,583,198 issued December 10, 1996 is withdrawn in view of the amendment received November 12, 2020.

The rejection of claims 1-5 and 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colonna et al. U.S. Patent Application Publication 2003/0165875 published September 4, 2003; Faure et al. U.S. Patent 2006/0246082 published November 2, 2006; and Whittaker U.S. Patent 5,583,198 issued December 10, 1996 is withdrawn in view of the claim amendment received November 12, 2020.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
It is respectfully noted that it is applicant’s responsibility to specifically point out support in the originally filed specification for any amendments. Support in the originally filed specification was not found for either a 51mer (e.g. 44mer plus 7mer of SEQ ID NO: 115), a fusion polypeptide comprising two separate TREM-1 transmembrane peptides, or a protease-resistant immunotherapeutic peptide comprising a variant TREM-1 transmembrane peptide ranging between nine and forty-four amino acids and further comprising SEQ ID NO: 115 and a protecting group and a polylysine or polyargine.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, first paragraph (new matter), for claims 1-5 and 8 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendment negates the rejection.
	Applicants’ arguments are not convincing since the amendment does not negate the rejection. The following is respectfully suggested:
	“A protease-resistant immunotherapeutic peptide comprising a variant TREM-1 transmembrane peptide comprising the amino acid sequence of Gly-Phe-Leu-Ser-Lys-Ser-Leu (SEQ ID NO: 115) ranging between 9 and 44 amino acids in length with a protecting group at the N-terminus or C-terminus and coupled to at least one polylysine or polyarginine.”.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is dependent on independent claim 1. Claim 1 requires “Gly-Phe-Leu-Ser-Lys-Ser-Leu (SEQ ID NO: 115)”. SEQ ID NO: 3 is broader in scope because residue number 2 can be Phe, Leu, or Ile (i.e. instead of Phe alone) and residue number 6 can be Ser or Thr (i.e. instead of Ser alone). SEQ ID NO: 15 is broader in scope because the sequence is variable with all 20 amino acids possible in most positions. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Arguments and Response
Applicant’s arguments directed to the rejection under 35 USC 112, fourth paragraph (failure to further limit), for claim 2 were considered but are not persuasive for the following reasons.
	Applicant contends that since the dependency was changed to claim 1, the rejection is moot.
	Applicant’s arguments are not convincing since the rejection is not made to dispute the dependency but to show that SEQ ID NO: 3 and SEQ ID NO: 15 broaden the scope of present independent claim 1 which requires GFLSKSL (SEQ ID NO: 115). SEQ ID NO: 3 is broader in scope because residue number 2 can be Phe, Leu, or Ile (i.e. instead of Phe alone) and residue number 6 can be Ser or Thr (i.e. instead of Ser alone). SEQ ID NO: 15 is broader in scope because the sequence is variable with all 20 amino acids possible in most positions. Thus, claim 2 with regard to SEQ ID NOs: 3 and 15, fail to further limit independent claim 1.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariani et al. U.S. Patent Application Publication 2006/0183125 published August 17, 2006 and Deshayes et al., 2005, Cell-penetrating peptides: tools for intracellular delivery of therapeutics, Cell Mol Life Sci, 62: 1839-1849.
For present claims 1 and 2, Mariani et al. teach SEQ ID NO: 8 (i.e. 29mer) which has 100% identity to present SEQ ID NOs: 4 and 115 (see residues 7-26 and 13-19, respectively) (please refer to the entire specification particularly the abstract; paragraphs 10-14, 16-18, 20-31, 34-42, 44-49, 51, 53-67, 70-77, 80-82, 84-89, 91, 92, 110, 199; Figure 15; SEQ ID NO: 8). Mariani et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation and the addition of sugars (please refer to the entire specification particularly paragraph 81 and 199).
However, Mariani et al. does not specifically teach polylysine or polyarginine.
For present claims 1 and 2, Dechayes et al. teach conjugation of polypeptides to polyarginine for internalization (please refer to the entire reference particularly the “Polyarginine-based peptides” section on page 1843).
The claims would have been obvious because a particular known technique (i.e. utilizing polyarginine to deliver peptides into cells, making fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colonna et al. U.S. Patent Application Publication 2003/0165875 published September 4, 2003 and Deshayes et al., 2005, Cell-penetrating peptides: tools for intracellular delivery of therapeutics, Cell Mol Life Sci, 62: 1839-1849.
For present claims 1 and 2, Colonna et al. teach SEQ ID NO: 10 (i.e. 29mer) which has 100% identity to present SEQ ID NOs: 4 and 115 (see residues 7-26 and 13-19, respectively) (please refer to the entire specification particularly the abstract; paragraphs 2, 8-13, 26, 41, 43-45, 98-104, 106, 111-114, 122, 123, 149, 150, 158, 159, 199; SEQ ID NO: 10). Colonna et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation (please refer to the entire specification particularly paragraph 123).
However, Colonna et al. does not specifically teach polylysine or polyarginine.
For present claims 1 and 2, Dechayes et al. teach conjugation of polypeptides to polyarginine for internalization (please refer to the entire reference particularly the “Polyarginine-based peptides” section on page 1843).
The claims would have been obvious because a particular known technique (i.e. utilizing polyarginine to deliver peptides into cells, making fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariani et al. U.S. Patent Application Publication 2006/0183125 published August 17, 2006; Deshayes et al., 2005, Cell-penetrating peptides: tools for intracellular delivery of therapeutics, Cell Mol Life Sci, 62: 1839-1849; Faure et al. U.S. Patent 2006/0246082 published November 2, 2006; and Whittaker U.S. Patent 5,583,198 issued December 10, 1996.
For present claims 1-3, Mariani et al. teach SEQ ID NO: 8 (i.e. 29mer) which has 100% identity to present SEQ ID NOs: 4 and 115 (see residues 7-26 and 13-19, respectively) (please refer to the entire specification particularly the abstract; paragraphs 10-14, 16-18, 20-31, 34-42, 44-49, 51, 53-67, 70-77, 80-82, 84-89, 91, 92, 110, 199; Figure 15; SEQ ID NO: 8). Mariani et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation and the addition of sugars (please refer to the entire specification particularly paragraph 81 and 199).
However, Mariani et al. do not teach polylysine or polyarginine.
For present claims 1 and 2, Dechayes et al. teach conjugation of polypeptides to polyarginine for internalization (please refer to the entire reference particularly the “Polyarginine-based peptides” section on page 1843).
Although one of ordinary skill in the art would readily ascertain that acetylation is at the N-terminus and amidation is at the C-terminus, Faure et al. is provided for evidence.
For present claims 1-3, Faure et al. teach TREM-1 with N-terminal acetylation and/or C-terminal amidation (please refer to the entire specification particularly the abstract; paragraphs 1, 4-12, 22, 56).
Mariani et al. does not teach conjugation of Gly-Tris-tripalmitate.
For present claims 2, 4, 5, and 8, Whittaker teaches C-terminal conjugation of peptides with lipids including amino acid-TRIS-fatty acid, TRIS-monopalmitate, TRIS-dipalmitate, TRIS-tripalmitate, and Gly-TRIS-tripalmitate to enhance absorption, provide slow release delivery, enhanced immune response, prolonging half-life, etc. (please refer to the entire specification particularly the abstract; columns 2, 3; Example 13). Whittaker et al. also teach N-terminal protecting groups (please refer to the entire specification particularly column 3).
The claims would have been obvious because a particular known technique (e.g. N-terminal acetylation of peptides, C-terminal amidation of peptides, lipid conjugation including Gly-Tris-tripalmitate of peptides, addition of a cell penetrating peptide for translocation of the peptide into a cell, making fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. In addition, one of skill in the art would be motivated to alter the peptides with N-terminal acetylation of peptides, C-terminal amidation of peptides, lipid conjugation including Gly-Tris-tripalmitate of peptides, and/or utilizing polylysine or polyarginine in order to increase stability, half-life, internalization of the peptides into cells, etc. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colonna et al. U.S. Patent Application Publication 2003/0165875 published September 4, 2003; Deshayes et al., 2005, Cell-penetrating peptides: tools for intracellular delivery of therapeutics, Cell Mol Life Sci, 62: 1839-1849; Faure et al. U.S. Patent 2006/0246082 published November 2, 2006; and Whittaker U.S. Patent 5,583,198 issued December 10, 1996.
For present claims 1-3, Colonna et al. teach SEQ ID NO: 10 (i.e. 29mer) which has 100% identity to present SEQ ID NOs: 4 and 115 (see residues 7-26 and 13-19, respectively) (please refer to the entire specification particularly the abstract; paragraphs 2, 8-13, 26, 41, 43-45, 98-104, 106, 111-114, 122, 123, 149, 150, 158, 159, 199; SEQ ID NO: 10). Colonna et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation (please refer to the entire specification particularly paragraph 123).
However, Colonna et al. do not teach polylysine or polyarginine.
For present claims 1 and 2, Dechayes et al. teach conjugation of polypeptides to polyarginine for internalization (please refer to the entire reference particularly the “Polyarginine-based peptides” section on page 1843).
Although one of ordinary skill in the art would readily ascertain that acetylation is at the N-terminus and amidation is at the C-terminus, Faure et al. is provided for evidence.
For present claims 1-3, Faure et al. teach TREM-1 with N-terminal acetylation and/or C-terminal amidation (please refer to the entire specification particularly the abstract; paragraphs 1, 4-12, 22, 56).
Colonna et al. does not teach conjugation of Gly-Tris-tripalmitate.
For present claims 2, 4, 5, and 8, Whittaker teaches C-terminal conjugation of peptides with lipids including amino acid-TRIS-fatty acid, TRIS-monopalmitate, TRIS-dipalmitate, TRIS-tripalmitate, and Gly-TRIS-tripalmitate to enhance absorption, provide slow release delivery, enhanced immune response, prolonging half-life, etc. (please refer to the entire specification particularly the abstract; columns 2, 3; Example 13). Whittaker et al. also teach N-terminal protecting groups (please refer to the entire specification particularly column 3).
The claims would have been obvious because a particular known technique (e.g. N-terminal acetylation of peptides, C-terminal amidation of peptides, lipid conjugation including Gly-Tris-tripalmitate of peptides, making fusion polypeptides, and/or utilizing polyarginine or polylysine to internalize peptides into cells) was recognized as part of the ordinary capabilities of one skilled in the art. In addition, one of skill in the art would be motivated to alter the peptides with N-terminal acetylation of peptides, C-terminal amidation of peptides, lipid conjugation including Gly-Tris-tripalmitate of peptides, and/or utilizing polylysine or polyarginine in order to increase stability, half-life, allow for translocation into a cell, etc. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakharov et al., 2001, Polylysine as a Vehicle for Extracellular Matrix-Targeted Local Drug Delivery, Providing High Accumulation and Long-Term Retention Within the Vascular Wall, Arterioscler Thromb Vasc Biol, 21: 943-948.
U.S. Patents 8,278,271 and 6,057,294.
Manolios et al., 1997, T-cell antigen receptor transmembrane peptides modulate T-cell function and T-cell mediated disease, Nature Medicine, 3(1): 84-88.
Davey et al., 2002, The use of Tris-lipidation to modify drug cytotoxicity in multidrug resistant cells expressing P-glycoprotein or MRP1, British Journal of Pharmacology, 137: 1280-1286.
Brinckerhoff et al., 1999, Terminal Modifications Inhibit Proteolytic Degradation of an immunogenic Mart-127-35 Peptide: Implications for Peptide Vaccines, Int. J. Cancer, 83: 326-334.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER D STEELE/Primary Examiner, Art Unit 1658